DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/2022.
As Applicant did not traverse the restriction requirement, it is hereby deemed proper and made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Omura et al. (JP 2003-328158).
Regarding claim 8, Omura teaches a surface treated steel sheet for batter cases (¶ 1). The steel has a Ni-Co-Fe diffusion alloy layer on the surface of the steel (¶ 14). Omura further teaches a Ni-Fe alloy layer is arranged below a Ni-Co-Fe alloy layer (see claims 6-7). In Table 1, Omura discloses an exemplary coated steel sheet having 5.5 g/m2 Ni and 0.31 g/m2 Co, for a total of 5.81 g/m2 (Table 1, Ex. 3). Omura further 
Regarding claim 9, the ratio of Co to Ni in the plating of Example 3 of Table 1 is 0.056, which lies within the claimed range.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Omura et al. (JP 2003-328158), as applied to claims 8-9, further in view of Unno (US 2018/0229476).
Regarding claims 10-11, the limitations of claims 8-9 have been addressed above. Omura does not expressly teach an average crystal grain size of the steel sheet. Unno teaches a stainless steel foil for battery cases (¶ 4). The stainless steel foil has an average crystal grain diameter of 1-10 µm (¶ 43). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use a steel foil such as that taught by Unno in the surface-treated steel of Omura because controlling average grain diameter in steel foil for use in battery case is necessary to control press formability of the steel (Unno, ¶ 43).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuo et al. (US 2014/0050971).
Regarding claim 8, Tatsuo teaches a surface-treated steel sheet for battery case (¶ 1). The steel has a Fe-Ni diffusion layer and a Fe-Ni-Co diffusion layer, in that sequence, on the surface of the steel (¶ 32). Tatsuo teaches that when plating the steel sheet with Ni and Co, the Ni thickness is 0.05-3.0 µm and the Co thickness is 0.01-2.0 µm (¶ 34). These thicknesses correspond to coating weights of approximately 0.45-26 g/m2 Ni and 0.09-17.8 g/m2 Co. These ranges overlap the claimed ranges, creating a 
Regarding claim 9, Tatsuo teaches a Co:Ni ratio in the plating layer is within the range of 0.1 to 1.5 and the ratio in the plating bath used to make the plating layer is 0.1 to 3.0 (¶ 7&30). The ratio of Co:Ni within the diffusion alloy layer is also expected to lie within this range of ratios for the plating layer, absent objective evidence to the contrary, which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2112 and 2144.05 I.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuo et al. (US 2014/0050971), as applied to claims 8-9, further in view of Unno (US 2018/0229476).
Regarding claims 10-11, the limitations of claims 8-9 have been addressed above. Tatsuo does not expressly teach an average crystal grain size of the steel sheet. Unno teaches a stainless steel foil for battery cases (¶ 4). The stainless steel foil has an average crystal grain diameter of 1-10 µm (¶ 43). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use a steel foil such as that taught by Unno in the surface-treated steel of Tatsuo because controlling average grain diameter in steel foil for use in battery case is necessary to control press formability of the steel (Unno, ¶ 43).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakano (US 2020/0321566) discloses a Ni-Co-Fe diffusion alloy plated steel sheet similar to that claimed except that the proportions of Ni, Co and Fe in the diffusion alloy layer differ from that recited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784